Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112 - Withdrawn

In light of Applicant’s amendments, the previous rejections of claims 1-2, 4-6, 8-17, 19-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Guynn on 12-8-2021.
The application has been amended as follows: 
In line 1 of claim 10 following "The toilet according to claim " the following has been deleted: --2--and the following has been inserted: --1--. Claim 10 should now begin “The toilet according to claim 1, wherein …”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was an aircraft toilet according to the claim wherein the washbasin forms an integral part of a washbasin module also equipped with a washbasin table, the washbasin module being mobilely mounted so as to be able to adopt said at least two distinct positions relative to the toilet bowl, also by tilting downwards to go from the deployed position to the retracted position.
The subject matter of the independent claim 3 could either not be found or was not suggested in the prior art of record.  The subject matter not found was an aircraft toilet according to the claim wherein the washbasin forms an integral part of a washbasin module also equipped with a washbasin table, the washbasin module being mobilely mounted so as to be able to adopt said at least two distinct positions relative to the toilet bowl, also by tilting downwards to go from the deployed position to the retracted position, and a roller blind featuring a fixed cassette arranged to the rear of the toilet bowl and a blind edge fastened to a front part of the washbasin table.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ooi et al. (US Patent Publication No. 2017/0121025) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a toilet comprising a toilet bowl, and a washbasin, the washbasin being is movably mounted in the toilet to be able to adopt at 
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754